Citation Nr: 0722665	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-42 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include atrial fibrillation and ventricular tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served from November 1954 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that a heart disorder, to 
include atrial fibrillation and ventricular tachycardia, 
began in service or is related to an incident or event of 
active military duty.


CONCLUSION OF LAW

A heart disorder, to include atrial fibrillation and 
ventricular tachycardia, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided to the veteran in September 2003, prior to the 
June 2004 rating decision.

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  While a majority of the veteran's service medical 
records are not associated with the claims file because they 
were burned in a fire at the National Personnel Records 
Center in 1973, the RO tried numerous times to locate or 
recreate these records.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Therefore, there are no outstanding records to obtain.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.


II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record includes the veteran's August 1957 
separation examination report.  It shows the veteran's heart 
and vascular systems were normal, and no defects or diagnoses 
related to his heart were noted.

An October 1992 private treatment record shows the veteran 
was admitted to the hospital for atrial fibrillation.  He was 
previously hospitalized in April 1988 for the same diagnosis.  
Echocardiogram at that time suggested a left ventricular 
dysfunction and cardiomyopathy.  The impression was atrial 
fibrillation with a rapid ventricular response of uncertain 
duration and a past history of atrial fibrillation in 1988, 
which apparently converted to normal sinus rhythm 
spontaneously.

Private treatment records dated from January 1997 to November 
1999 show that F.S., M.D. treated the veteran for a long 
history of dysrhythmias, including ventricular tachycardia 
and recurrent atrial fibrillation.

VA outpatient treatment records beginning in June 2000 show 
the veteran was diagnosed with atrial fibrillation and 
hypertension.

In a July 2003 written statement, G.P., M.D., who is a doctor 
of internal medicine, indicated that due to the passage of 
time, the dissolution of his medical partnership, and 
transference of records into inactive file status, he was 
unable to produce copies of the veteran's medical records.  
He had treated him from late 1957 to 1960, but had not 
treated the veteran for over 40 years.  He did remember the 
veteran well because he became a prominent attorney in the 
community.  The veteran had just been discharged from the 
Army when Dr. P first saw him as a patient.  He diagnosed the 
veteran with an elevated heart rate (tachycardia) and an 
irregular heart beat (atrial fibrillation).  The veteran 
attributed this condition to mistreatment in service.  The 
veteran's heart problem was sporadic.  He had episodes of 
tachycardia and atrial fibrillation that lasted several days 
at a time.  He would then return to normal sinus rhythm and 
have no symptoms for months.  His condition was never life 
threatening.

In an August 2003 written statement, the veteran indicated 
that when he enlisted in the Army, he was in perfect health.  
He stated he was forced to perform "slave-like duties" 
while in service.  He indicated his medical problems began in 
February 1955 when he was deprived of security clearance.  
During this, from time to time, he felt his heart racing, and 
he felt faint.  The veteran indicated he went on sick call 
but was treated as if he was trying to avoid an assignment 
and only given APC tablets for treatment.  At one point, a 
doctor diagnosed him with tension and "holiday heart."  The 
doctor explained that the veteran's heart rate would go 
irregular and too fast, and this caused the veteran's 
dizziness.  He continued to suffer a racing heart and 
episodes of dizziness until 1990 when he was referred to a 
physician at the University of Chicago Hospital.  Several 
months after leaving the Army, he began treatment with Dr. P.  
This continued from October 1957 to September 1960.  His next 
regular physician treated him from 1983 to 1997.  The veteran 
indicated that he had no family history of heart problems.  
He firmly believed his heart problems were caused by the 
inhumane treatment he received in service.

In an August 2003 written statement, M.M., D.O. indicated 
that the veteran was his patient since May 2001.  His active 
cardiovascular problems included atrial fibrillation and a 
history of ventricular tachycardia with previous ablative 
therapy.  He indicated that the veteran's cardiac history 
dated back to his active military duty career in the early 
1950s.  During his active duty in February 1955, he noted 
symptoms of heart irregularity and faintness.  Dr. M 
indicated that he believed that, during his military service, 
the veteran likely suffered from some form of primary cardiac 
abnormality, perhaps a viral infection, which may have well 
caused his symptoms of palpitations or arrhythmia.  These 
became manifested and only significantly symptomatic at a 
somewhat later date.  He also indicated that the veteran's 
tremendous emotional and physical hardship in service may 
well have contributed to his present symptomatology.

In a September 2003 statement a friend stated that he met the 
veteran in 1971 and observed his experiencing dizzy spells 
and fast and irregular heart.  The veteran said his problems 
were caused by his experiences in service.  A similar 
statement was made in October 2003 by an acquaintance who met 
the veteran in 1970.

In an October 2003 written statement, F.M. the veteran's 
former employer indicated that he knew the veteran in the 
summer of 1954, before he entered service.  The veteran 
worked for a company that was the supplier of brick to Mr. 
M's construction company.  He had a good reputation and was 
considered one of the better workers by the owner, who was a 
friend of Mr. M.  The veteran then worked for Mr. M, 
beginning a few days after separation from service.  He was 
an excellent worker.  Soon after he started, the veteran 
began to tell Mr. M that once in a while he got dizzy due to 
a racing heart he developed in the Army.  When the season 
ended, a fellow contractor indicated the veteran should not 
be let back on the job unless he got a letter from a 
physician saying the heart problem was not serious.  He did 
consult with a doctor in the fall of 1957 and continued to 
work for Mr. M until 1960.

In an October 2003 written statement, the veteran's brother 
indicated that his mother showed him a letter from the 
veteran in February 1955.  The veteran indicated in this 
letter that he experienced dizzy spells and a fast and 
irregular heartbeat.  Following service, the veteran's 
dizziness and fainting spells showed up quite a bit when they 
worked together in construction.  The family knew the 
veteran's Army service caused his medical problems.

In July 2004, Dr. P provided an additional written statement 
concerning his treatment of the veteran.  He provided more 
specifics regarding his treatment of the veteran in his first 
year after separation from service, from August 5, 1957 to 
August 5, 1958.  He first saw the veteran immediately 
following his separation from service in late summer 1957.  
He complained of episodes of rapid heartbeat and irregular 
heartbeat that lasted for several days and then subsided as 
he reverted to normal sinus rhythm.  During these periods, 
his heart appeared normal in every clinical aspect.  During 
the first twelve months after service, the veteran 
experienced total temporary disability from his heart 
problems no less than eight times.  These episodes left him 
dizzy, disoriented, and temporarily unable to function 
normally, and within a reasonable degree of medical 
certainty, during the first postservice year, his symptoms 
disabled him approximately 40 percent.

In May 2005, Dr. P submitted another written statement 
regarding the veteran.  He reported he had treated the 
veteran for his heart condition from August 1957 to August 
1960.  The veteran indicated his atrial fibrillation began in 
1955.  It was symptomatic only on occasion.  The condition 
would then convert to normal sinus rhythm, and his heart 
would appear grossly normal for periods as long as several 
months.  During periods of remission, his heart appeared 
normal.  If a physician was not aware of his heart condition, 
he would have written "normal heart" in the medical 
records.  Given this, it is not unusual that the veteran's 
August 1957 separation examination showed his heart as 
normal.

In a May 2005 written statement, Dr. M indicated that the 
veteran related an illness that occurred during military 
service that was associated with prolonged physical stress in 
the setting of extremes of environmental temperatures.  It 
was the veteran's belief that his illness had a direct 
relationship to his previous and current cardiovascular 
disease.  He presently had permanent atrial fibrillation, and 
it was quite likely and to a reasonable degree of medical 
certainty that prior to this, the veteran experienced periods 
where atrial fibrillation was present and other periods when 
it was not present.  The specific cause of the illness could 
not be defined by Dr. M without specific documentation of 
previous medical records.  He indicated that it was within 
the realm of possibility that an illness such as a viral-type 
illness, could be acquired due to the stress, fatigue, 
tiredness, and environmental extremes that occurred as the 
veteran described.

In May 2005, the veteran testified before the undersigned.  
He indicated that he did not appreciate that he had a heart 
disorder in service.  He experienced fainting, nausea, and 
shortness of breath on eight or ten occasions.  Most of the 
time, he went on sick call.  Only once was he seen by a 
physician.  He stated that his permanent assignment was hard 
labor.  He indicated that he was denied clearance while in 
service and never told why.  He noticed that he experienced 
symptoms more often in extreme temperatures.  The veteran 
indicated that he first saw Dr. P about a week after he 
separated from service.  The treatment records were no longer 
available.  Dr. P remembered him because the veteran went on 
to become a prominent attorney in the city.

In reviewing the evidence, the Board notes that while a 
majority of the veteran's service medical records are 
unavailable, his August 1957 separation examination report is 
of record.  This is the only contemporaneous medical record 
of the veteran's military service, and, because of this, it 
is afforded more weight than later medical records or written 
statements regarding the veteran's health during his military 
service and shortly thereafter.  This record shows the 
veteran's heart was normal and he had no defects or diagnoses 
related to his heart.  In a space where significant or 
interval medical history is to be noted, there was nothing 
written.

The veteran has indicated that he experienced fainting, 
dizziness, and shortness of breath in service.  He stated 
that he did not appreciate that this was a heart disorder 
until after he separated from service and was subsequently 
diagnosed.  The veteran indicated that even though he went on 
sick call, he was not diagnosed with a heart disorder in 
service and was only given APCs for his symptoms.  Therefore, 
even if the veteran's service medical records were associated 
with the claims file, it appears they would not show a 
diagnosis of any heart disorder, including atrial 
fibrillation or tachycardia.

In addition, while the veteran is competent to report that he 
experienced fainting, dizziness, and shortness of breath in 
service, he has not been shown to have the requisite medical 
knowledge to provide a competent conclusion that these 
symptoms either represented a heart disorder or that they are 
related to his currently diagnosed atrial fibrillation and 
tachycardia.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).  Instead, the Board 
must rely on the opinions of medical professionals to provide 
such opinions.

The Board will now address the medical opinions of record.  
As to the two opinions from Dr. M, the Board notes that while 
Dr. M relates the veteran's current diagnoses to either a 
virus obtained in service or to the stress and hardship of 
active duty, Dr. M only opines that the two are possibly 
related.  He states that the heart disorder may well have 
been caused by a viral infection and that hardship during 
service may well have contributed.  Dr. M then also states 
that the specific cause could not be determined but that it 
was within the realm of possibility that the two were 
related.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review Dr. M's written statements 
appear to support the veteran's claim, a close reading shows 
that they do not.  The opinions are both equivocal and 
speculative and, at most, do little more than propose that it 
is possible the veteran's currently diagnosed heart disorder 
is related to his military service.  Dr. M did not offer a 
more definitive explanation or opinion to relate the 
veteran's disorder with his military service.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
These stated opinions, then, fall short of the level of 
probability necessary for the Board to service connect the 
veteran for a heart disorder.

In addition, the Board notes that Dr. M indicated he had 
treated the veteran only since 2001.  Nevertheless, Dr. M 
stated that the veteran's heart disorder dated back to the 
1950s.  However, there is no indication that Dr. M reviewed 
any of the veteran's medical records or concluded that the 
veteran's disorder began in service based on any other source 
than the veteran's assertions.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Therefore, while the veteran is 
competent to relate his in-service symptoms to Dr. M, he is 
not competent to diagnose himself with a heart disorder at 
that time.  Since Dr. M relied on this information in his 
written statement, the Board finds that his opinions are not 
probative evidence upon which the Board may base its 
decision.

The Board will now turn its attention to the opinions 
provided by Dr. P.  Dr. P has indicated that he treated the 
veteran for three years from 1957 to 1960.  While the veteran 
indicated that this treatment began in October 1957, Dr. P 
stated it began in August 1957.  Dr. P indicated that while 
he no longer had any medical records, he could remember that 
he diagnosed the veteran with tachycardia and atrial 
fibrillation shortly after separation from service.  The 
veteran attributed this to the hardship of military duty.  
Dr. P also indicated that the veteran's heart would appear 
normal at times, which explained why there was no indication 
of a heart disorder on his August 1957 separation 
examination.

While the Board may not ignore the opinion of Dr. P, it must 
be noted that more than forty years separate the last time he 
treated the veteran and his earliest written statement.  
While Dr. P indicated he remembered the veteran because he 
subsequently became a well-known attorney in the city, the 
Board still must note that over forty years, memories tend to 
fade and become distorted over time.  The passage of a 
considerable period of time tends to weaken the probative 
value of these statements.  When considered in the context of 
an August 1957 separation examination showing no presence or 
history of a heart disorder, the Board is inclined to 
conclude that service connection is not proven in this case.

In addition, the Board notes that while certain disorders, 
including cardiovascular disorders, are presumptively service 
connected when they are manifested to a compensable degree 
within one year of separation, the veteran's diagnosed 
tachycardia and atrial fibrillation are not shown to be 
cardiovascular disorders, such that this presumption is 
applicable.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  
Therefore, even if Dr. P did show that the veteran was 
diagnosed for these disorders in the year after service, 
service connection is not warranted unless a relationship 
between the two is shown.  While Dr. P indicated the veteran 
attributed his tachycardia and atrial fibrillation to the 
hardship of military service, Dr. P did not independently 
show a relationship between the two.  Therefore, the Board 
finds that his opinions are not probative evidence upon which 
the Board may base a decision in this case.  As noted above, 
the August 1957 separation examination is the only medical 
record created contemporaneously with the veteran's military 
service and, as such, it is accorded the most evidentiary 
weight.  The first post-service contemporaneous evidence of 
treatment for a heart disorder is dated in October 1992.  
That record shows a history of treatment dating to 1988.  
This is still thirty years after separation from service.

The Board notes the written statements from the veteran's 
friends, former boss and his brother.  His friends first knew 
him many years after service.  His former boss indicated that 
in 1954, he knew the veteran because the veteran worked for 
his friend.  The veteran had no health problems at that time.  
The veteran then worked for him in 1957 and had to see a 
physician in the fall of that year to continue working.  The 
veteran's brother indicated that his mother showed him a 
letter from the veteran in February 1955 indicating he had 
dizzy spells and an irregular heartbeat.  While the Board 
notes these statements, again, the Board must note that the 
statements are dated more than forty years after the events 
they describe.  Over such a large amount of time, memories 
tend to fade and become distorted.  Therefore, these lay 
statements are afforded less weight than contemporaneous 
medical evidence.

As the evidence preponderates against the claim of 
entitlement to service connection for a heart disorder, to 
include atrial fibrillation and ventricular tachycardia, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a heart disorder, to include atrial 
fibrillation and ventricular tachycardia, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


